MCDONALD, J.,
dissenting. I disagree.
General Statutes (Rev. to 1987) § 31-349 (a) provides that an employer must notify the second injury fund *522(fund) ninety days before the end of a 104 week period for which the employer is responsible for payment of disability benefits to its employee that the employer seeks to transfer its responsibility to the fund. “Section 31-349 provides for shared liability for disability benefits . . . compensation.” Davis v. Norwich, 232 Conn. 311, 318, 654 A.2d 1221 (1995). It is only after the same 104 week period during which the employer is responsible for the payment of disability benefits that the responsibility is transferrable to the fund. It is an axiom of statutory construction that the term “the one-hundred-four-week period” in § 31-349 refers to the same period of responsibility throughout the statute. See Stamford Ridgeway Associates v. Board of Representatives, 214 Conn. 407, 431, 572 A.2d 951 (1990); State ex rel. Hyde v. Dowe, 129 Conn. 266, 271, 28 A.2d 12 (1942).
In this case, the workers’ compensation commissioner found that the named defendant, St. Joseph’s Medical Center (employer), was not responsible for the payment of disability benefits for 104 weeks at the time notice was given to the fund since the plaintiff, Sillia Innocent (employee), was not entitled to disability benefits from the employer for over six months prior to that notice although she was injured more than 104 weeks before the notice. The majority does not refute that finding. During that time, the employee had returned to her job, which was restricted to light duty work, at full pay. This was good for the employee, good for the employer and good for the fund. If the employee is not entitled to disability benefits, it is difficult to comprehend how the employer is responsible for paying any benefits during that time.
Accordingly, I respectfully dissent.